EXHIBIT 10.18
 
LEASE AGREEMENT
(California Net Lease)
 
THIS LEASE AGREEMENT is dated this 12th day of January, 2000, between W/C Joint
Venture (“Landlord”) and the Tenant named below.
 
Tenant:
  
Garden Fresh Restaurant Corp., a Delaware corporation
Tenant’s representative:
  
David W. Qualls (858) 675-1600
Address and phone no.:
  
9855 Distribution Avenue, Suites A-C, San Diego, CA 92121
Premises:
  
That portion of the Building, containing approximately 29,832 rentable square
feet, as determined by Landlord, as shown on Exhibit A, situated on a portion of
that certain real property legally described in Exhibit A-1 attached hereto.
Project:
  
Carroll Business Center
Building:
  
Building 2
Tenant’s Proportionate Share of Project:
  
12.52%
Tenant’s Proportionate Share of Building:
  
50%
Lease Term:
  
Beginning on the Commencement Date and ending on the last day of the
sixty-second (62nd) full calendar month thereafter.
Commencement Date:
  
February 1, 2000.
Monthly Base Rent:
                          
Months

--------------------------------------------------------------------------------

  
Annual Rate Per Sq. Ft.

--------------------------------------------------------------------------------

  
Monthly Base Rent

--------------------------------------------------------------------------------

    
1-12
  
$6.60
  
 $16,407.60
    
13-24
  
$7.20
  
$17,899.20
    
25-36
  
  $7.416
  
$18,436.18
    
37-48
  
  $7.638
  
$18,989.27
    
49-60
  
  $7.868
  
$19,558.95
    
61-62
  
$8.10
  
$20,145.72
Initial Estimated Monthly Operating Expense Payments: (estimates only and
subject to adjustment to actual costs and expenses according to the provisions
of this Lease)
  
1. Utilities:
  
To be paid separately in accordance with Paragraph 7 herein.
  
2. Common Area Charges
  
$1,866.00
       
3. Taxes:
  
$1,618.00
       
4. Insurance:
  
$379.00
       
5. Monthly Base Rent: Others:
  
$0
    
Initial Estimated Monthly   Operating ExpensePayments:
       
$3,863.00

--------------------------------------------------------------------------------

    
Initial Monthly Base Rent and
  Operating Expense Payments:
       
$20,270.60
    
Security Deposit:
  
$20,270.60
         
Broker:
  
Trammell Crow So. Cal., Inc. and Walker Commercial Realty
    
Addenda:
  
Rules and Regulations; Exhibit A (Premises); and Exhibit A-l (Legal Description
of Real Property)
    



--------------------------------------------------------------------------------

 
1.   Granting Clause. In consideration of the obligation of Tenant to pay rent
as herein provided and in consideration of the other terms, covenants, and
conditions hereof, Landlord leases to Tenant, and Tenant leases from Landlord,
the Premises, to have and to hold for the Lease Term, subject to the terms,
covenants and conditions of this Lease. The term of this Lease shall commence on
the “Commencement Date” specified in or established above, and except as
otherwise provided herein, shall continue in full force and effect through the
number of months as provided above (the “Lease Term”); provided, however, that
if the Commencement Date is a date other than the first day of a calendar month,
the Term shall consist of the remainder of the calendar month including and
following the Commencement Date, plus said number of full calendar months. If
this Lease is executed before the Premises become vacant or otherwise available
or if any present tenant or occupant of the Premises holds over, and Landlord
cannot acquire possession of the Premises in time to deliver them by the
Commencement Date, or if any required repairs (if any) are not substantially
completed by Landlord prior to the scheduled Commencement Date, this Lease shall
not be deemed void or voidable nor shall Landlord be deemed to be in default
hereunder, nor shall Landlord be liable for any loss or damage directly or
indirectly arising out of such delay. Tenant agrees to accept possession of the
Premises at such time as Landlord is able to tender the same, which date shall
thenceforth be deemed the Commencement Date. After the Commencement Date, Tenant
shall, upon demand, execute and deliver a letter of acceptance of delivery of
the Premises specifying the Commencement Date. Landlord and Tenant agree that
the rentable square footage of the Premises as set forth above and the Building
as set forth above shall be conclusive and binding on the parties.
 
2.   Acceptance of Premises. Except as may otherwise be expressly provided in a
Construction Addendum attached hereto (if any), Tenant shall accept the Premises
on the Commencement Date in its “AS-IS” condition, subject to all applicable
laws, ordinances, regulations, covenants and restrictions, and Landlord shall
have no obligation to perform or pay for any repair or other work therein.
Landlord has made no representation or warranty as to the suitability of the
Premises for the conduct of Tenant’s business, and Tenant waives any implied
warranty that the Premises are suitable for Tenant’s intended purposes. TENANT
ACKNOWLEDGES THAT (1) IT HAS INSPECTED AND ACCEPTS THE PREMISES IN AN “AS IS,
WHERE IS” CONDITION (UNLESS OTHERWISE EXPRESSLY PROVIDED IN A CONSTRUCTION
ADDENDUM ATTACHED HERETO, IF ANY), (2) THE BUILDINGS AND IMPROVEMENTS COMPRISING
THE SAME ARE SUITABLE FOR THE PURPOSE FOR WHICH THE PREMISES ARE LEASED AND
LANDLORD HAS MADE NO WARRANTY, REPRESENTATION, COVENANT, OR AGREEMENT WITH
RESPECT TO THE MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE OF THE
PREMISES, (3) THE PREMISES ARE IN GOOD AND SATISFACTORY CONDITION, (4) NO
REPRESENTATIONS AS TO THE REPAIR OF THE PREMISES, NOR PROMISES TO ALTER, REMODEL
OR IMPROVE THE PREMISES HAVE BEEN MADE BY LANDLORD (UNLESS OTHERWISE EXPRESSLY
PROVIDED IN A CONSTRUCTION ADDENDUM ATTACHED HERETO, IF ANY), AND (5) THERE ARE
NO REPRESENTATIONS OR WARRANTIES, EXPRESSED, IMPLIED OR STATUTORY, THAT EXTEND
BEYOND THE DESCRIPTION OF THE PREMISES. Except as provided in Paragraph 10, in
no event shall Landlord have any obligation for any defects in the Premises or
any limitation on its use. The taking of possession of the Premises shall be
conclusive evidence that Tenant accepts the Premises and that the Premises were
in good condition at the time possession was taken except for items that are
Landlord’s responsibility under Paragraph 10 and any punchlist items agreed to
in writing by Landlord and Tenant.
 
3.   Use.
 
(a)   Subject to Tenant’s compliance with all zoning ordinances and Legal
Requirements (as hereinafter defined), the Premises shall be used only for the
purpose of receiving, storing, shipping and selling (but limited to wholesale
sales) products, materials and merchandise made and/or distributed by Tenant and
for such other lawful purposes as may be incidental thereto; however, no retail
sales may be made from the Premises. Tenant shall not conduct or give notice of
any auction, liquidation, or going out of business sale on the Premises. Tenant
will use the Premises in a careful, safe and proper manner and will not commit
waste, overload the floor or structure of the Premises or subject the Premises
to use that would damage the Premises. Tenant shall not permit any objectionable
or unpleasant odors, smoke, dust, gas, noise, or vibrations to emanate from the
Premises, or take any other action that would constitute a nuisance or would
disturb, unreasonably interfere with, or endanger Landlord or any tenants of the
Project. Outside storage, including without limitation, storage of trucks and
other vehicles, is prohibited without Landlord’s prior written consent.
 
(b)   Tenant, at its sole expense, shall use and occupy the Premises in
compliance with all laws, including, without limitation, the Americans With
Disabilities Act, orders, judgments, ordinances, regulations, codes, directives,
permits, licenses, covenants and restrictions now or hereafter applicable to the
Premises (collectively, “Legal Requirements”). The Premises shall not be used as
a place of public accommodation under the Americans With Disabilities Act or
similar state statutes or local ordinances or any
 



2



--------------------------------------------------------------------------------

 
regulations promulgated thereunder, all as may be amended from time to time.
Tenant shall, at its expense, make any alterations or modifications, within or
without the Premises, that are required by Legal Requirements related to
Tenant’s specific use or occupation of the Premises. Tenant will not use or
permit the Premises to be used for any purpose or in any manner that would void
Tenant’s or Landlord’s insurance, increase the insurance risk, or cause the
disallowance of any sprinkler credits. If any increase in the cost of any
insurance on the Premises or the Project is caused by Tenant’s use or occupation
of the Premises, or because Tenant vacates the Premises, then Tenant shall pay
the amount of such increase to Landlord. Any entrance into or occupation of the
Premises by Tenant prior to the Commencement Date shall be subject to all
obligations of Tenant under this Lease.
 
(c)   Tenant and its employees and invitees shall have the non-exclusive right
to use, in common with others, any areas designated by Landlord from time to
time as common areas for the use and enjoyment of all tenants and occupants of
the Project, subject to such reasonable rules and regulations as Landlord may
promulgate from time to time.
 
4.   Base Rent. Tenant shall pay Base Rent in the amount set forth on the first
page of this Lease. The first month’s Base Rent, the Security Deposit, and the
first monthly installment of estimated Operating Expenses (as hereafter defined)
shall be due and payable on the date hereof, and Tenant promises to pay to
Landlord in advance, without demand, deduction or set-off, monthly installments
of Base Rent on or before the first day of each calendar month succeeding the
Commencement Date. Payments of Base Rent for any fractional calendar month shall
be prorated. All payments required to be made by Tenant to Landlord hereunder
shall be payable at such address as Landlord may specify from time to time by
written notice delivered in accordance herewith. The obligation of Tenant to pay
Base Rent and other sums to Landlord and the obligations of Landlord under this
Lease are independent obligations and shall constitute rent. Tenant shall have
no right at any time to abate, reduce, or set-off any rent due hereunder except
where expressly provided in this Lease. Tenant acknowledges that late payment by
Tenant to Landlord of any rent due hereunder will cause Landlord to incur costs
not contemplated by this Lease, the exact amount of such costs being extremely
difficult and impractical to determine. Therefore, if Tenant is delinquent in
any monthly installment of Base Rent, estimated Operating Expenses or other sums
due and payable hereunder for more than five (5) days, Tenant shall pay to
Landlord on demand a late charge equal to five percent (5%) of such delinquent
sum. The parties agree that such late charge represents a fair and reasonable
estimate of the costs that Landlord will incur by reason of such late payment by
Tenant. The provision for such late charge shall be in addition to all of
Landlord’s other rights and remedies hereunder or at law and shall not be
construed as a penalty.
 
Notwithstanding anything to the contrary contained herein, provided that Tenant
is not in default under any of the terms, covenants or conditions of this Lease,
Tenant shall be credited with (i) the payment of Base Rent and (ii) the payment
of Operating Expenses due and payable under the Lease for the second (2nd) and
third (3rd) months of the Term, as and when the same becomes due. Tenant
understands and agrees that the foregoing rent credit is conditioned upon
Tenant’s not having wrongfully terminated this Lease or Landlord not having
terminated this Lease by reason of Tenant’s default hereunder (each such
termination, a “Trigger Event”). Accordingly, (a) upon the occurrence of any
Trigger Event during any portion of the rent credit period, the foregoing rent
credit shall be null and void, and all of the rent which, in the absence of such
rent credit, would have been payable during such period up to the date of the
Trigger Event shall become immediately due and payable by Tenant, and Tenant
shall pay rent during the remainder of the rent credit period as such rent would
have become due and payable in the absence of such rent credit provision, and
(b) upon the occurrence of any Trigger Event after the rent credit period, all
rent which would have been payable during such rent credit period in the absence
of such rent credit shall become immediately due and payable by Tenant.
 
5.   Security Deposit. Concurrently with the execution of this Lease, Tenant
shall deposit with Landlord the Security Deposit in the amount set forth above.
The Security Deposit shall be held by Landlord as security for the performance
of Tenant’s obligations under this Lease. The Security Deposit is not an advance
rental deposit or a measure of Landlord’s damages in case of Tenant’s default.
Upon each occurrence of an Event of Default (hereinafter defined), Landlord may
use all or part of the Security Deposit to pay delinquent payments due under
this Lease, and the cost of any damage, injury, expense or liability caused by
such Event of Default, without prejudice to any other remedy provided herein or
provided by law. Tenant shall pay Landlord on demand the amount that will
restore the Security Deposit to its original amount. Landlord’s obligation
respecting the Security Deposit is that of a debtor, not a trustee; no interest
shall accrue thereon. The Security Deposit shall be the property of Landlord,
but shall be paid to Tenant when Tenant’s obligations under this Lease have been
completely fulfilled. Landlord shall be released from any obligation with
respect to the Security Deposit upon transfer of this Lease and the Premises to
a person or entity assuming Landlord’s obligations under this Paragraph 5.
Landlord may transfer the Security Deposit to the new owner and deliver to
Tenant the notice required by Section 1950.7 of the Civil Code of California.
Thereafter, Landlord shall be released by Tenant from all responsibility for
returning the Security Deposit.
 
6.   Operating Expense Payments.
 
(a)   During each month of the Lease Term, on the same date that Base Rent is
due, Tenant
 



3



--------------------------------------------------------------------------------

 
shall pay Landlord an amount equal to 1/12 of the annual cost, as estimated by
Landlord from time to time, of Tenant’s Proportionate Share (hereinafter
defined) of Operating Expenses for the Project. Payments thereof for any
fractional calendar month shall be prorated.
 
(b)   The term “Operating Expenses” means all costs and expenses incurred by
Landlord with respect to the ownership, maintenance, and operation of the
Project including, but not limited to costs of: Common Area utilities;
maintenance, repair and replacement of all portions of the Project, including
without limitation, paving and parking areas, roads, roofs (except that Landlord
is responsible for replacement of the roof as provided in Paragraph 10, Tenant
being responsible only for Tenant’s Proportionate Share of the cost of roof
repairs), roof membrane, alleys, and driveways; mowing, snow removal,
landscaping, and exterior painting; the cost of maintaining utility lines, fire
sprinklers and fire protection systems, exterior lighting and mechanical and
building systems serving the Building or Project; amounts paid to contractors
and subcontractors for work or services performed in connection with any of the
foregoing; charges or assessments of any association to which the Project is
subject; fees payable to tax consultants and attorneys for consultation and
contesting taxes; environmental insurance or environmental management fees; the
cost of any insurance deductibles for insurance required to be maintained by
Landlord hereunder; property management fees payable to a property manager,
including any affiliate of Landlord, or if there is no property manager, an
administration fee of fifteen percent (15%) of Operating Expenses payable to
Landlord; security services, if any; trash collection, sweeping and removal; and
additions or alterations made by Landlord to the Project or the Building in
order to comply with Legal Requirements (other than those expressly required
herein to be made by Tenant) or that are appropriate to the continued operation
of the Project or the Building as a bulk warehouse/industrial or service center
facility in the market area, provided that the cost of such additions or
alterations that are required to be capitalized for federal income tax purposes
shall be amortized on a straight line basis over a period equal to the lesser of
the useful life thereof for federal income tax purposes or ten (10) years and
included in Operating Expenses only to the extent of the amortized amount for
the respective calendar year. In addition, Operating Expenses shall include (i)
Taxes (hereinafter defined) for each calendar year during the Lease term, and
(ii) the cost of insurance maintained by Landlord for the Project for each
calendar year during the Lease term.
 
(c)   Notwithstanding the foregoing, Operating Expenses do not include (i)
costs, expenses, depreciation or amortization for capital repairs and capital
replacements required to be made by Landlord under Paragraph 10 of this Lease;
(ii) debt service under mortgages or ground rent under ground leases; (iii)
costs of restoration to the extent of net insurance proceeds received by
Landlord with respect thereto; (iv) leasing commissions or the costs of
renovating space for tenants; or (v) any costs or legal fees incurred in
connection with any particular tenant. The cost of any repairs or replacements
which are classified as capital improvements under generally accepted accounting
principles shall be amortized with interest over the lesser of the useful life
of the improvement or ten (10) years and included in Operating Expenses only to
the extent of the amortized amount for the respective calendar year.
 
(d)   If Tenant’s total payments of Operating Expenses for any year are less
than Tenant’s Proportionate Share of actual Operating Expenses for such year,
then Tenant shall pay the difference to Landlord within thirty (30) days after
demand, and if more, then Landlord shall retain such excess and credit it
against Tenant’s next payments. For purposes of calculating Tenant’s
Proportionate Share of Operating Expenses, a year shall mean a calendar year
except the first year, which shall begin on the Commencement Date, and the last
year, which shall end on the expiration of this Lease.
 
(e)   With respect to Operating Expenses which Landlord allocates to the entire
Project, Tenant’s “Proportionate Share” shall be the percentage set forth on the
first page of this Lease as Tenant’s Proportionate Share of the Project as
reasonably adjusted by Landlord in the future for changes in the physical size
of the Premises or the Project; and, with respect to Operating Expenses which
Landlord allocates only to the Building, Tenant’s “Proportionate Share” shall be
the percentage set forth on the first page of this Lease as Tenant’s
Proportionate Share of the Building as reasonably adjusted by Landlord in the
future for changes in the physical size of the Premises or the Building.
Landlord may equitably increase Tenant’s Proportionate Share for any item of
expense or cost reimbursable by Tenant that relates to a repair, replacement, or
service that benefits only the Premises or only a portion of the Project or
Building that includes the Premises or that varies with occupancy or use. The
estimated Operating Expenses for the Premises set forth on the first page of
this Lease are only estimates, and Landlord makes no guaranty or warranty that
such estimates will be accurate.
 
(f)   Provided that Tenant is not then in default beyond any applicable cure
period of its obligations to pay rent, or any other payments required to be made
by it under this Lease and provided further that Tenant shall have the right,
once each calendar year, to cause a Qualified Person (as defined below) to
reasonably review supporting data for any portion of an actual statement of
annual Operating Expenses delivered by Landlord (the “Actual Statement”)
(provided, however, Tenant may not have an audit right to all documentation
relating to Building operations as this would far-exceed the relevant
information necessary to properly document a pass-through billing statement, but
real estate tax statements, and information on utilities, repairs, maintenance
and insurance will be available), in accordance with the following procedure:
 



4



--------------------------------------------------------------------------------

 
(i)   Tenant shall, within thirty (30) days after any Actual Statement is
delivered, deliver a written notice to Landlord specifying the portions of the
Actual Statement that are claimed to be incorrect, and Tenant shall
simultaneously pay to Landlord all amounts due from Tenant to Landlord as
specified in the Actual Statement. In no event shall Tenant be entitled to
withhold, deduct, or offset any monetary obligation of Tenant to Landlord under
the Lease (including without limitation, Tenant’s obligation to make all
payments of rent and all payments of Tenant’s Operating Expenses) pending the
completion of and regardless of the results of any review of records under this
Paragraph. The right of Tenant under this Paragraph may only be exercised once
for any Actual Statement, and if Tenant fails to meet any of the above
conditions as a prerequisite to the exercise of such right, the right of Tenant
under this Paragraph for a particular Actual Statement shall be deemed waived.
 
(ii)   Tenant acknowledges that Landlord maintains its records for the Project
at Landlord’s main office, and Tenant agrees that any review of records under
this Paragraph shall be at the sole expense of Tenant and shall be conducted by
a Qualified Person. Tenant acknowledges and agrees that any records reviewed
under this Paragraph constitute confidential information of Landlord, which
shall not be disclosed to anyone other than the Qualified Person performing the
review, the principals of Tenant who receive the results of the review, and
Tenant’s accounting employees. The disclosure of such information to any other
person, whether or not caused by the conduct of Tenant, shall constitute a
material breach of this Lease.
 
(iii)   Any errors disclosed by the review shall be promptly corrected by
Landlord, provided, however, that if Landlord disagrees with any such claimed
errors, Landlord shall have the right to cause another review to be made. In the
event of a disagreement between the two reviews, the review that discloses the
least amount of deviation from the Actual Statement shall be deemed to be
correct. In the event that the results of the review of records (taking into
account, if applicable, the results of any additional review caused by Landlord)
reveal that Tenant has overpaid obligations for a preceding period, the amount
of such overpayment shall be credited against Tenant’s subsequent installment
obligations to pay the estimated Operating Expense. In the event that such
results show that Tenant has underpaid its obligations for a preceding period,
the amount of such underpayment shall be paid by Tenant to Landlord with the
next succeeding installment obligation of estimated Operating Expense. A
“Qualified Person” means an accountant or other person experienced in accounting
for income and expenses of industrial projects engaged solely by Tenant on terms
which do not entail any compensation based or measured in any way upon any
savings in rent or reduction in Operating Expenses achieved through the
inspection process.
 
7.     Utilities. Tenant shall pay for all water, gas, electricity, heat, light,
power, telephone, sewer, sprinkler services, refuse and trash collection, and
other utilities and services used on the Premises, all maintenance charges for
utilities, and any storm sewer charges or other similar charges for utilities
imposed by any governmental entity or utility provider, together with any taxes,
penalties, surcharges or the like pertaining to Tenant’s use of the Premises.
Landlord may cause at Tenant’s expense any utilities to be separately metered or
charged directly to Tenant by the provider. Tenant shall pay its share of all
charges for jointly metered utilities based upon consumption, as reasonably
determined by Landlord. Tenant agrees to limit use of water and sewer for normal
restroom use. No interruption or failure of utilities shall result in the
termination of this Lease or the abatement of rent.
 
8.     Taxes. Landlord shall pay all taxes, assessments and governmental charges
(collectively referred to as “Taxes”) that either (a) accrue against the Project
during the Lease Term if such Taxes are payable in advance, or (b) are assessed
against the Project during the Lease Term if such Taxes are payable in arrears.
Taxes shall be included as part of the Operating Expenses charged to Tenant
pursuant to Paragraph 6 hereof during each year of the Lease Term, based upon
Landlord’s reasonable estimate of the amount of Taxes, and shall be subject to
reconciliation and adjustment pursuant to Paragraph 6 once the actual amount of
Taxes is known. Taxes shall include, without limitation, any increase in any of
the foregoing based upon construction of improvements on the Project or changes
in ownership (as defined in the California and Revenue Taxation Code). Landlord
may contest by appropriate legal proceedings the amount, validity, or
application of any Taxes or liens thereof and any costs incurred in such contest
may be included as part of Taxes. All capital levies or other taxes assessed or
imposed on Landlord upon the rents payable to Landlord under this Lease and any
franchise tax, any excise, transaction, sales or privilege tax, assessment, levy
or charge measured by or based, in whole or in part, upon such rents from the
Premises and/or the Project or any portion thereof shall be paid by Tenant to
Landlord monthly in estimated installments or upon demand, at the option of
Landlord, as additional rent; provided, however, in no event shall Tenant be
liable for any net income taxes, estate taxes or capital gains taxes imposed on
Landlord unless such net income taxes are in substitution for any Taxes payable
hereunder. If any such tax or excise is levied or assessed directly against
Tenant, then Tenant shall be responsible for and shall pay the same at such
times and in such manner as the taxing authority shall require. Tenant shall be
liable for all taxes levied or assessed against any personal property or
fixtures placed in the Premises, whether levied or assessed against Landlord or
Tenant, and if any such taxes are levied or assessed against Landlord or
Landlord’s property and (a) Landlord pays them or (b) the assessed value of
Landlord’s property is increased thereby and Landlord pays the increased taxes,
then Tenant shall pay to Landlord such taxes within ten (10) days after
Landlord’s request therefor.
 



5



--------------------------------------------------------------------------------

 
9.     Insurance.
 
(a)   Landlord shall maintain all risk property insurance covering the full
replacement cost of the Building (excluding foundations), less a commercially
reasonable deductible if Landlord so chooses. Landlord may, but is not obligated
to, maintain commercial liability insurance, flood insurance and rent loss
insurance (with a duration not to exceed twelve months). All such insurance
shall be included as part of the Operating Expenses charged to Tenant pursuant
to Paragraph 6 hereof. The Project or Building may be included in a blanket
policy (in which case the cost of such insurance allocable to the Project or
Building will be determined by Landlord based upon the insurer’s cost
calculations). Tenant shall also reimburse Landlord for any increased premiums
as a result of Tenant’s use of the Premises.
 
(b)   Effective as of the earlier of: (1) the date Tenant enters or occupies the
Premises; or (2) the Commencement Date, and continuing during the Lease Term,
Tenant, at its expense, shall obtain and maintain in full force the following
insurance coverage: (i) all risk property insurance covering the full
replacement cost of all property and improvements installed or placed in the
Premises by Tenant or for Tenant’s benefit; (ii) worker’s compensation insurance
with no less than the minimum limits required by law; (iii) employer’s liability
insurance with such limits as required by law; and (iv) commercial liability
insurance, with a minimum limit of $1,000,000 per occurrence and a minimum
umbrella limit of $2,000,000, for a total minimum combined general liability and
umbrella limit of $3,000,000 for property damage, personal injuries, or deaths
of persons occurring in or about the Premises. Landlord may from time to time
require reasonable increases in any such limits. The commercial liability
policies shall name Landlord and Landlord’s agents as additional insureds,
insure on an occurrence and not a claims-made basis, be issued by insurance
companies which are reasonably acceptable to Landlord, not be cancelable unless
thirty (30) days prior written notice shall have been given to Landlord, contain
an amended pollution endorsement, and a contractual liability endorsement and
provide primary coverage to Landlord (any policy issued to Landlord providing
duplicate or similar coverage shall be deemed excess over Tenant’s policies).
Such certificates, or at Landlord’s option, copies of the policies evidencing
coverage shall be delivered to Landlord by Tenant at least ten (10) days prior
to the Commencement Date and at least fifteen (15) days prior to each renewal of
said insurance. If Tenant fails to comply with the foregoing insurance
requirements or to deliver to Landlord copies of such policies and certificates
evidencing the coverage required herein, Landlord, in addition to any remedy
available pursuant to this Lease or otherwise, may, but shall not be obligated
to, obtain such insurance and Tenant shall pay to Landlord on demand the premium
costs thereof, plus an administrative fee of fifteen percent (15%) of the cost.
 
(c)   The all risk property insurance obtained by Landlord and Tenant shall
include a waiver of subrogation by the insurers and all rights based upon an
assignment from its insured, against Landlord or Tenant, their officers,
directors, employees, managers, agents, invitees and contractors, in connection
with any loss or damage thereby insured against. The failure of a party to
insure its property shall not void this waiver. Notwithstanding anything to the
contrary contained herein, Tenant hereby waives any claims against Landlord, and
its officers, directors, employees, managers, agents, invitees and contractors
for any loss or damage insured against or required to be insured against
hereunder (whether by self-insurance or otherwise), regardless of whether the
negligence or fault of Landlord caused such loss. Landlord hereby waives any
claims against Tenant, and its officers, directors, employees, managers, agents,
invitees and contractors for any loss or damage insured against or required to
be insured against hereunder to the extent insurance proceeds are received
therefor, regardless of whether the negligence or fault of Tenant caused such
loss; however, Landlord’s waiver shall not apply to any deductible amounts
maintained by Landlord under its insurance.
 
10.   Landlord’s Repairs. This Lease is intended to be a net lease; accordingly,
Landlord’s maintenance and repair obligations are limited to the replacement of
the Building’s roof and maintenance of the foundation piers and structural
members of the exterior walls, reasonable wear and tear and uninsured losses and
damages caused by Tenant, its agents, employees and contractors excluded. The
term “walls” as used in this Paragraph 10 shall not include windows, glass or
plate glass, doors or overhead doors, special store fronts, dock bumpers, dock
plates or levelers, or office entries, all of which shall be maintained by
Tenant. Tenant shall promptly give Landlord written notice of any repair
required by Landlord pursuant to this Paragraph 10, after which Landlord shall
have a reasonable opportunity to repair such item. Landlord shall also maintain
in good repair and condition the parking areas and other common areas of the
Building, including, but not limited to driveways, alleys, landscape and grounds
surrounding the Premises, the cost of such maintenance, repair and replacement
to be paid in accordance with Paragraph 6 hereof. Tenant hereby waives the
benefit of California Civil Code Sections 1941 and 1942, and any other statute
providing a right to make repairs and deduct the cost thereof from the rent.
Notwithstanding anything to the contrary contained herein, if Tenant is
prevented from using, and does not use, the Premises or any portion thereof, as
a result of Landlord failing to make any repair which Landlord is obligated
hereunder to make, and the need for such repair did not arise because of the
negligence of Tenant, its employees, agents or visitors, guests, invitees or
licensees (an “Abatement Event”), then Tenant shall give written notice of such
Abatement Event to Landlord. If the Abatement Event continues for five (5)
consecutive days (the “Abatement Period”) after Landlord’s receipt of Tenant’s
written notice, then rent shall be abated or reduced after expiration of the
Abatement Period for such time that Tenant continues to be so
 



6



--------------------------------------------------------------------------------

 
prevented from using, and does not use, the Premises or a portion thereof, in
the proportion that the rentable area of the portion of the Premises that Tenant
is prevented from using, and does not use, bears to the total rentable area of
the Premises, provided that rent shall be abated completely if the portion of
the Premises that Tenant is prevented from using, and does not use, is so
significant as to make it impractical for Tenant to conduct its business in the
Premises and Tenant does not, in fact, for that reason, conduct its business in
the Premises.
 
11.     Tenant’s Repairs.
 
(a)     Subject to Landlord’s obligation in Paragraph 10, Tenant, at its sole
expense, shall repair, replace and maintain in good condition all portions of
the Premises and all areas, improvements and systems exclusively serving the
Premises including, without limitation, dock, dock equipment and loading areas,
dock doors, plumbing, water, and sewer lines up to points of common connection,
entries, doors, ceilings, windows, interior walls, and the interior side of
demising walls, and heating, ventilation and air conditioning systems, and other
building and mechanical systems serving the Premises. Such repair and
replacements include capital expenditures and repairs whose benefit may extend
beyond the Term. Maintenance and repair of the heating, ventilation and air
conditioning systems and other mechanical and building systems serving the
Premises, and any repairs to the roof, shall be at Tenant’s expense pursuant to
maintenance service contracts entered into by Tenant; provided, however, if
Tenant fails to enter into such maintenance service contracts or if the
maintenance and repair of the heating, ventilation and air conditioning systems
and other mechanical and building systems serving the Premises is not
satisfactory to Landlord (as determined by Landlord in its reasonable
discretion), Landlord may enter into such maintenance service contracts (but at
Tenant’s expense). The scope of services and contractors under such maintenance
contracts shall be subject to Landlord’s prior written approval.
 
(b)     In the event that any repair or maintenance obligation required to be
performed by Tenant hereunder may affect the structural integrity of the
Building (e.g., roof, foundation, structural members of the exterior walls),
prior to commencing any such repair, Tenant shall provide Landlord with written
notice of the necessary repair or maintenance and a brief summary of the
structural component or components of the Building that may be affected by such
repair or maintenance. Within ten (10) business days after Landlord’s receipt of
Tenant’s written notice, Landlord shall have the right, but not the obligation,
to elect to cause such repair or maintenance to be performed by Landlord, or a
contractor selected and engaged by Landlord, but at Tenant’s sole cost and
expense. The foregoing sentence is not intended to obligate Tenant to pay for
repairs or maintenance to those structural items which are Landlord’s
responsibility pursuant to Paragraph 10 above, but shall only require Tenant to
pay for the repair and maintenance to such structural components to the extent
such repair or maintenance is necessitated due to the performance of Tenant’s
repair and maintenance obligations pursuant to this Paragraph 11.
 
(c)     Within the fifteen (15) day period prior to the expiration or
termination of this Lease, Tenant shall deliver to Landlord a certificate from
an engineer reasonably acceptable to Landlord certifying that the hot water
equipment and the HVAC system are then in good repair and working order. If
Tenant fails to perform any repair or replacement for which it is responsible,
Landlord may perform such work and be reimbursed by Tenant within ten (10) days
after demand therefor. Subject to Paragraphs 9 and 15, Tenant shall bear the
full cost of any repair or replacement to any part of the Building or Project
that results from damage caused by Tenant, its agents, contractors, or invitees
and any repair that benefits only the Premises.
 
12.     Tenant-Made Alterations and Trade Fixtures.
 
(a)     Any alterations, additions, or improvements made by or on behalf of
Tenant to the Premises (“Tenant-Made Alterations”) shall be subject to
Landlord’s prior written consent. Such consent shall not be unreasonably
withheld or delayed, except if such alterations affect structural, exterior,
electrical or mechanical aspects of the Premises, in which event Landlord may
withhold its consent in its sole and absolute discretion. Tenant shall cause, at
its expense, all Tenant-Made Alterations to comply with insurance requirements
and with Legal Requirements and shall construct at its expense any alteration or
modification required by Legal Requirements as a result of any Tenant-Made
Alterations.
 
(b)     All Tenant-Made Alterations shall be constructed in a good and
workmanlike manner by contractors reasonably acceptable to Landlord and only
good grades of materials shall be used. All plans and specifications for any
Tenant-Made Alterations shall be submitted to Landlord for its approval.
Landlord shall review such plans and specifications within thirty (30) days of
Landlord’s receipt of such plans and specifications. If Landlord shall fail to
respond to Tenant within such thirty (30) day period, such plans and
specifications shall be deemed approved by Landlord. Landlord may monitor
construction of the Tenant-Made Alterations. Tenant shall reimburse Landlord for
its reasonable costs in reviewing plans and specifications and in monitoring
construction not to exceed ten percent (10%) of the total cost of such
Tenant-Made Alterations. Landlord’s right to review plans and specifications and
to monitor construction shall be solely for its own benefit, and Landlord shall
have no duty to see that such plans and specifications or construction comply
with applicable laws, codes, rules and regulations.
 



7



--------------------------------------------------------------------------------

 
(c)    Tenant shall provide Landlord with the identities and mailing addresses
of all persons performing work or supplying materials, prior to beginning such
construction, and Landlord may post on and about the Premises notices of
non-responsibility pursuant to applicable law. Tenant shall furnish security or
make other arrangements satisfactory to Landlord to assure payment for the
completion of all work free and clear of liens and shall provide certificates of
insurance for worker’s compensation and other coverage in amounts and from an
insurance company satisfactory to Landlord protecting Landlord against liability
for personal injury or property damage during construction. Upon completion of
any Tenant-Made Alterations, Tenant shall deliver to Landlord sworn statements
setting forth the names of all contractors and subcontractors who did work on
the Tenant-Made Alterations and final lien waivers from all such contractors and
subcontractors.
 
(d)    Upon surrender of the Premises, all Tenant-Made Alterations and any
leasehold improvements constructed by Landlord or Tenant shall remain on the
Premises as Landlord’s property, except to the extent Landlord’s requires
removal at Tenant’s expense of any such items or Landlord and Tenant have
otherwise agreed in writing in connection with Landlord’s consent to any
Tenant-Made Alterations. Prior to the expiration or termination of this Lease,
Tenant, at its sole expense, shall repair any and all damage caused by such
removal.
 
(e)    Tenant, at its own cost and expense and without Landlord’s prior
approval, may erect such shelves, bins, machinery and trade fixtures
(collectively “Trade Fixtures”) in the ordinary course of its business provided
that such items do not alter the basic character of the Premises, do not
overload or damage the Premises, and may be removed without injury to the
Premises, and the construction, erection, and installation thereof complies with
all Legal Requirements and with Landlord’s requirements set forth above. Prior
to the expiration or termination of this Lease, Tenant, at its sole expense,
shall remove its Trade Fixtures and shall repair any and all damage caused by
such removal. All furniture, trade fixtures, and equipment installed by Tenant
and located on the Premises shall remain the property of Tenant, and Landlord
agrees that Tenant shall have the right, but not the obligation, to remove any
or all of said furniture, trade fixtures or equipment at any time during the
term hereof; provided, however, that Tenant shall repair any damage to the
Premises occasioned thereby.
 
13.  Signs.    All signs, decorations, advertising media, blinds, draperies and
other window treatment or bars or other security installations visible from
outside the Premises shall be subject to Landlord’s prior written approval,
which shall not be unreasonably withheld, and shall conform in all respects to
Landlord’s requirements. Tenant shall not make any changes to the exterior of
the Premises, install any exterior lights, decorations, balloons, flags,
pennants, banners, or painting, or erect or install any signs, windows or door
lettering, placards, decorations, or advertising media of any type which can be
viewed from the exterior of the Premises, without Landlord’s prior written
consent, which consent shall not be unreasonably withheld. Landlord shall not be
required to notify Tenant of whether it consents to any sign until it (a) has
received detailed, to-scale drawings thereof specifying design, material
composition, color scheme, and method of installation, and (b) has had thirty
(30) days to review them. Upon surrender or vacation of the Premises, Tenant
shall have removed all signs and repair, paint, and/or replace the building
facia surface to which its signs are attached. Tenant shall obtain all
applicable governmental permits and approvals for sign and exterior treatments.
 
14.  Parking.    Tenant shall be entitled to park in common with other tenants
of the Project in those areas designated for nonreserved parking. Landlord may
allocate parking spaces among Tenant and other tenants in the Project at
Landlord’s sole discretion. Landlord shall not be responsible for enforcing
Tenant’s parking rights against any third parties.
 
15.  Restoration.
 
(a)   If at any time during the Lease Term the Premises are damaged by a fire or
other casualty, Landlord shall notify Tenant within sixty (60) days after such
damage as to the amount of time Landlord reasonably estimates it will take to
restore the Premises. If the restoration time is estimated to exceed 180 days
from the date Landlord receives all permits, approvals, and licenses required to
begin reconstruction, either Landlord or Tenant may elect to terminate this
Lease upon notice to the other party given no later than thirty (30) days after
Landlord’s notice. If neither party elects to terminate this Lease or if
Landlord estimates that restoration will take 180 days or less, then, subject to
receipt of sufficient insurance proceeds, Landlord shall promptly restore the
Premises excluding the improvements installed by Tenant or by Landlord and paid
by Tenant, subject to delays arising from the collection of insurance proceeds
or from Force Majeure events. Tenant at Tenant’s expense shall promptly perform,
subject to delays arising from the collection of insurance proceeds, or from
Force Majeure events, all repairs or restoration not required to be done by
Landlord and shall promptly re-enter the Premises and commence doing business in
accordance with this Lease. Notwithstanding the foregoing, either party may
terminate this Lease upon thirty (30) days written notice to the other if the
Premises are damaged during the last year of the Lease Term and Landlord
reasonably estimates that it will take more than thirty (30) days to repair such
damage.
 
(b)   If the Premises are destroyed or substantially damaged by any peril not
covered by the



8



--------------------------------------------------------------------------------

 
insurance maintained by Landlord or any Landlord’s mortgagee requires that
insurance proceeds be applied to the indebtedness secured by its mortgage
(defined hereinafter), Landlord may terminate this Lease by delivering written
notice of termination to Tenant within thirty (30) days after such destruction
or damage or such requirement is made known by any such Landlord’s mortgagee, as
applicable, whereupon all rights and obligations hereunder shall cease and
terminate, except for any liabilities of Tenant which accrued prior to Lease
termination.
 
(c)  If such damage or destruction is caused by the act(s) or omission(s) of
Tenant, its employees, agents or contractors, Tenant shall pay to Landlord with
respect to any damage to the Premises and/or Project the amount of the
commercially reasonable deductible under Landlord’s insurance policy within ten
(10) days after presentment of Landlord’s invoice. Base Rent and Operating
Expenses shall be abated for the period of repair and restoration in the
proportion which the area of the Premises, if any, which is not usable by Tenant
bears to the total area of the Premises. Such abatement shall be the sole remedy
of Tenant, and except as provided herein, Tenant waives any right to terminate
the Lease by reason of damage or casualty loss, including, without limitation,
Sections 1932 and 1933 of the California Civil Code.
 
16.  Condemnation.    If any part of the Premises or the Project should be taken
for any public or quasi-public use under governmental law, ordinance, or
regulation, or by right of eminent domain, or by private purchase in lieu
thereof (a “Taking” or “Taken”), and (a) the Taking would prevent or materially
interfere with Tenant’s use of the Premises, (b) in Landlord’s judgment would
materially interfere with or impair its ownership or operation of the Project or
(c) as a result of such Taking, Landlord’s mortgagee accelerates the payment of
any indebtedness securing all or a portion of the Project, then upon written
notice by Landlord this Lease shall terminate and Base Rent shall be apportioned
as of said date. If part of the Premises shall be Taken, and this Lease is not
terminated as provided above, the Base Rent payable hereunder during the
unexpired Lease Term shall be reduced to such extent as may be fair and
reasonable under the circumstances, and Landlord shall restore the Premises to
its condition prior to the Taking; provided, however, Landlord’s obligation to
so restore the Premises shall be limited to the award Landlord receives in
respect of such Taking that is not required to be applied to the indebtedness
secured by a mortgage. In the event of any such Taking, Landlord shall be
entitled to receive the entire price or award from any such Taking without any
payment to Tenant, and Tenant hereby assigns to Landlord Tenant’s interest, if
any, in such award. Tenant shall have the right, to the extent that same shall
not diminish Landlord’s award, to make a separate claim against the condemning
authority (but not Landlord) for such compensation as may be separately awarded
or recoverable by Tenant for moving expenses and damage to Tenant’s Trade
Fixtures, if a separate award for such items is made to Tenant.
 
This paragraph shall be Tenant’s sole and exclusive remedy in the event of any
taking and Tenant hereby waives the benefits of Section 1265.130 of the
California Code of Civil Procedure or any other statute granting Tenant specific
rights in the event of a Taking which are inconsistent with the provisions of
this Paragraph.
 
17.  Assignment and Subletting.
 
(a)   Without Landlord’s prior written consent, which shall not be unreasonably
withheld, Tenant shall not assign this Lease or sublease the Premises or any
part thereof or mortgage, pledge, or hypothecate its leasehold interest or grant
any concession or license within the Premises (each being a “Transfer”) and any
attempt to do any of the foregoing shall be void and of no effect. For purposes
of this Paragraph 17, a transfer of the ownership interests controlling Tenant
shall be deemed a Transfer of this Lease unless such ownership interests are
publicly traded. Notwithstanding the above, Tenant may assign or sublet the
Premises, or any part thereof, to any entity controlling Tenant, controlled by
Tenant or under common control with Tenant (a “Tenant Affiliate”), without the
prior written consent of Landlord; provided, however, Tenant shall provide at
least ten (10) days written notice prior to assigning this Lease to, or entering
into any sublease with, any Tenant Affiliate. Tenant shall reimburse Landlord
for all of Landlord’s reasonable out-of-pocket expenses in connection with any
Transfer, other than to a Tenant Affiliate. Upon Landlord’s receipt of Tenant’s
written notice of a desire to assign or sublet the Premises, or any part thereof
(other than to a Tenant Affiliate), Landlord may, by giving written notice to
Tenant within thirty (30) days after receipt of Tenant’s notice, terminate this
Lease with respect to the space described in Tenant’s notice, as of the date
specified in Tenant’s notice for the commencement of the proposed assignment or
sublease; provided, however, Tenant shall have the right to rescind any proposal
to assign or sublet the Premises within forty-eight (48) hours after receiving
Landlord’s notice of its intent to terminate this Lease. Tenant acknowledges and
agrees that Landlord may withhold its consent to any proposed assignment or
subletting for any reasonable basis including, but not limited to: (a) Tenant is
in default of this Lease; (b) the assignee or subtenant is unwilling to assume
in writing all of Tenant’s obligations hereunder; (c) the assignee or subtenant
has a financial condition which is reasonably unsatisfactory to Landlord or
Landlord’s mortgagee; (d) the Premises will be used for different purposes than
those set forth in Section 3 (a) or for a use requiring or generating Hazardous
Materials, or (e) the proposed assignee or subtenant or an affiliate thereof is
an existing tenant in the Project or is or has been in discussions with Landlord
regarding space within the Project.
 
(b)   Notwithstanding any Transfer, Tenant and any guarantor or surety of
Tenant’s



9



--------------------------------------------------------------------------------

 
obligations under this Lease shall at all times remain fully responsible and
liable for the payment of the rent and for compliance with all of Tenant’s other
obligations under this Lease (regardless of whether Landlord’s approval has been
obtained for any such Transfer). In the event that the rent due and payable by a
sublessee or assignee (or a combination of the rental payable under such
sublease or assignment plus any bonus or other consideration therefor or
incident thereto) exceeds the rental payable under this Lease, then Tenant shall
be bound and obligated to pay Landlord as additional rent hereunder all such
excess rental and other excess consideration within ten (10) days following
receipt thereof by Tenant.
 
(c)  If this Lease is assigned or if the Premises is subleased (whether in whole
or in part) or in the event of the mortgage, pledge, or hypothecation of
Tenant’s leasehold interest or grant of any concession or license within the
Premises or if the Premises be occupied in whole or in part by anyone other than
Tenant, then upon a default by Tenant hereunder Landlord may collect rent from
the assignee, sublessee, mortgagee, pledgee, party to whom the leasehold
interest was hypothecated, concessionee or licensee or other occupant and,
except to the extent set forth in the preceding subparagraph, apply the amount
collected to the next rent payable hereunder; and all such rentals collected by
Tenant shall be held in trust for Landlord and immediately forwarded to
Landlord. No such transaction or collection of rent or application thereof by
Landlord, however, shall be deemed a waiver of these provisions or a release of
Tenant from the further performance by Tenant of its covenants, duties, or
obligations hereunder. Any approved assignment or sublease shall be expressly
subject to the terms and conditions of this Lease. Landlord’s consent to any
Transfer shall not waive Landlord’s rights as to any subsequent Transfers.
 
18.  Indemnification.    Tenant agrees to indemnify, defend (with counsel
reasonably acceptable to Landlord) and hold harmless Landlord, and Landlord’s
agents, employees and contractors, from and against any and all claims, demands,
losses, liabilities, causes of action, suits, judgments, damages, costs and
expenses (including attorneys’ fees) arising from any occurrence on the
Premises, the use and occupancy of the Premises, or from any activity, work, or
thing done, permitted or suffered by Tenant in or about the Premises or due to
any other act or omission of Tenant, its subtenants, assignees, invitees,
employees, contractors and agents, or from Tenant’s failure to perform its
obligations under this Lease (other than any loss arising from the sole or gross
negligence of Landlord or its agents). This indemnity provision shall survive
termination or expiration of this Lease for event occuring during the term of
the Lease. The furnishing of insurance required hereunder shall not be deemed to
limit Tenant’s obligations under this Paragraph 18.
 
19.  Inspection and Access.    Landlord and its agents, representatives, and
contractors may enter the Premises at any reasonable time to inspect the
Premises and to make such repairs as may be required or permitted pursuant to
this Lease and for any other business purpose. Landlord and Landlord’s
representatives may enter the Premises during business hours for the purpose of
showing the Premises to prospective purchasers or, during the last year of the
Lease Term, to prospective tenants. Landlord may erect a suitable sign on the
Premises stating the Premises are available to let or that the Project is
available for sale. Landlord may grant easements, make public dedications,
designate common areas and create restrictions on or about the Premises,
provided that no such easement, dedication, designation or restriction
materially interferes with Tenant’s use or occupancy of the Premises. At
Landlord’s request, Tenant shall execute such instruments as may be necessary
for such easements, dedications or restrictions.
 
20.  Quiet Enjoyment.    If Tenant shall perform all of the covenants and
agreements herein required to be performed by Tenant, Tenant shall, subject to
the terms of this Lease, at all times during the Lease Term, have peaceful and
quiet enjoyment of the Premises against any person claiming by, through or under
Landlord, but not otherwise.
 
21.  Surrender.     No act by Landlord shall be an acceptance of a surrender of
the Premises, and no agreement to accept a surrender of the Premises shall be
valid unless it is in writing and signed by Landlord. Upon termination of the
Lease Term or earlier termination of Tenant’s right of possession, Tenant shall
surrender the Premises to Landlord in the same condition as received, broom
clean, ordinary wear and tear and casualty loss and condemnation covered by
Paragraphs 15 and 16 excepted. Any Trade Fixtures, Tenant- Made Alterations and
property not so removed by Tenant as permitted or required herein shall be
deemed abandoned and may be stored, removed, and disposed of by Landlord at
Tenant’s expense, and Tenant waives all claims against Landlord for any damages
resulting from Landlord’s retention and disposition of such property. All
obligations of Tenant hereunder not fully performed as of the termination of the
Lease Term shall survive the termination of the Lease Term, including without
limitation, indemnity obligations, payment obligations with respect to Operating
Expenses and all obligations concerning the condition and repair of the
Premises.
 
22.  Holding Over.    If Tenant fails to vacate the Premises after the
termination of the Lease Term, Tenant shall be a tenant at will or at
sufferance, and Tenant shall pay, in addition to any other rent or other sums
then due Landlord, a daily base rental equal to 200% of the Base Rent in effect
on the expiration or termination date, even if Landlord consents to such
holdover (which consent shall be effective only if in writing). Tenant shall
also be liable for all Operating Expenses incurred during such holdover period.
In addition, Tenant shall be liable for all damages (including attorneys' fees
and expenses) of whatever type (including consequential



10



--------------------------------------------------------------------------------

damages) incurred by Landlord as a result of such holding over. No holding over
by Tenant, whether with or without consent of Landlord, shall operate to extend
this Lease except as otherwise expressly provided, and this Paragraph 22 shall
not be construed as consent for Tenant to retain possession of the Premises.
 
23. Events of Default. Each of the following events shall be an event of default
(“Event of Default”) by Tenant under this Lease:
 
(i) Tenant shall fail to pay any installment of Base Rent or any other payment
required herein within five (5) calendar days after notice that the same is due
or payable hereunder.
 
(ii) Tenant or any guarantor or surety of Tenant’s obligations hereunder shall
(A) make a general assignment for the benefit of creditors; (B) commence any
case, proceeding or other action seeking to have an order for relief entered on
its behalf as a debtor or to adjudicate it a bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, liquidation, dissolution or composition
of it or its debts or seeking appointment of a receiver, trustee, custodian or
other similar official for it or for all or of any substantial part of its
property (collectively a “proceeding for relief”); (C) become the subject of any
proceeding for relief which is not dismissed within sixty (60) days of its
filing or entry; or (D) die or suffer a legal disability (if Tenant, guarantor,
or surety is an individual) or be dissolved or otherwise fail to maintain its
legal existence (if Tenant, guarantor or surety is a corporation, partnership or
other entity).
 
(iii) Any insurance required to be maintained by Tenant pursuant to this Lease
shall be canceled or terminated or shall expire or shall be reduced or
materially changed, except, in each case, as permitted in this Lease.
 
(iv) Tenant shall fail to occupy or shall vacate the Premises or shall fail to
continuously operate its business at the Premises for the permitted use set
forth herein, whether or not Tenant is in monetary or other default under this
Lease.
 
(v) Tenant shall attempt or there shall occur any assignment, subleasing or
other transfer of Tenant’s interest in or with respect to this Lease except as
otherwise permitted in this Lease.
 
(vi) Tenant shall fail to discharge or bond over any lien placed upon the
Premises in violation of this Lease within thirty (30) days after any such lien
or encumbrance is filed against the Premises.
 
(vii) Tenant shall fail to execute any instrument of subordination or attornment
or any estoppel certificate within the time periods set forth in Paragraphs 27
and 29 respectively following Landlord’s request for the same.
 
(viii) Tenant shall breach any of the requirements of Paragraph 30 and such
failure shall continue for a period of ten (10) days or more after notice from
Landlord to Tenant.
 
(ix) Tenant shall fail to comply with any provision of this Lease other than
those specifically referred to in this Paragraph 23, and except as otherwise
expressly provided herein, such default shall continue for more than thirty (30)
days after Landlord shall have given Tenant written notice of such default.
 
Any notices to be provided by Landlord under this Paragraph 23 shall be in lieu
of, and not in addition to, any notice required under Section 1161 et seq of the
California Code of Civil Procedure.
 
24. Landlord’s Remedies. Upon the occurrence of any default, Landlord shall have
the following rights and remedies, in addition to those allowed by law or in
equity, any one or more of which may be exercised or not exercised without
precluding the Landlord from exercising any other remedy provided in this Lease
or otherwise allowed by law or in equity:
 
(a) Termination of Lease. Landlord may terminate this Lease and Tenant’s right
to possession of the Premises. If Tenant has abandoned and vacated the Premises,
the mere entry of the Premises by Landlord in order to perform acts of
maintenance, cure defaults, preserve the Premises or to attempt to relet the
Premises, or the appointment of a receiver in order to protect the Landlord’s
interest under this Lease, shall not be deemed a termination of Tenant’s right
to possession or a termination of this Lease unless Landlord has notified Tenant
in writing that this Lease is terminated. Notification of any default described
in Section 23 of this Lease shall be in lieu of, and not in addition to, any
notice required under Sections 1161 et seq. of the California Code of Civil
Procedure. If Landlord terminates this Lease and Tenant’s right to possession of
the Premises, Landlord may recover from Tenant:



--------------------------------------------------------------------------------

 
(i) The worth at the time of the award of unpaid rent which had been earned at
the time of termination; plus
 
(ii) The worth at the time of the award of the amount by which the unpaid rent
which would have been earned after termination until the time of award exceeds
the amount of such rental loss that Tenant proves could have been reasonably
avoided; plus
 
(iii) The worth at the time of the award of the amount by which the unpaid rent
for the balance of the Term after the time of the award exceeds the amount of
such rental loss that Tenant proves could be reasonably avoided; plus
 
(iv) Any other amounts necessary to compensate the Landlord for all of the
detriment proximately caused by Tenant’s failure to perform its obligations
under this Lease or which in the ordinary course of things would be likely to
result therefrom, including any legal expenses, brokers commissions or finders
fees (in connection with reletting the Premises and the pro rata portion of any
leasing commission paid by Landlord in connection with this Lease which is
applicable to the portion of the Term, including option periods, which is
unexpired as of the date on which this Lease terminated), the costs of repairs,
cleanup, refurbishing, removal and storage or disposal of Tenant’s personal
property, equipment, fixtures and anything else that Tenant is required under
this Lease to remove but does not remove (including those alterations which
Tenant is required to remove pursuant to an election by Landlord and Landlord
actually removes whether notice to remove shall be delivered to Tenant), and any
costs for alterations, additions and renovations incurred by Landlord in
regaining possession of and reletting (or attempting to relet) the Premises.
Tenant shall also reimburse Landlord for the pro rata portion of leasehold
improvement costs paid by Landlord to install leasehold improvements on the
Premises which is applicable to that portion of the Term including any
terminated option periods which is unexpired as of the date on which this Lease
terminated, discounted to present value.
 
All computations of the “worth at the time of the award” of amounts recoverable
by Landlord under (1) and (2) hereof shall be computed by allowing interest at
the maximum lawful contract rate per annum. The “worth at the time of the award”
recoverable by Landlord under (3) and the discount rate for purposes of
determining any amounts recoverable under (4), if applicable, shall be computed
by discounting the amount recoverable by Landlord at the discount rate of the
Federal Reserve Bank, San Francisco, California, at the time of the award plus
one percent (1%).
 
Upon termination of this Lease, whether by lapse of time or otherwise, Tenant
shall immediately vacate the Premises and deliver possession to Landlord, and
Landlord shall have the right to re-enter the Premises.
 
(b) Lease to Remain in Effect. Notwithstanding Landlord’s right to terminate
this Lease, Landlord may, at its option, even though Tenant has breached this
Lease and abandoned the Premises, continue this Lease in full force and effect
and not terminate Tenant’s right to possession, and enforce all of Landlord’s
rights and remedies under this Lease. In such event, Landlord shall have the
remedy described in California Civil Code Section 1951.4 (Landlord may continue
Lease in effect after Tenant’s breach and abandonment and recover rent as it
becomes due, if Tenant has right to sublet or assign, subject only to reasonable
limitations). Further, in such event Landlord shall be entitled to recover from
Tenant all costs of maintenance and preservation of the Premises, and all costs,
including attorneys’ fees and receivers’ fees, incurred in connection with
appointment of and performance by a receiver to protect the Premises and
Landlord’s interest under this Lease. No re-entry or taking possession of the
Premises by Landlord shall be construed as an election to terminate this Lease
unless a notice (signed by a duly authorized representative of Landlord) of
intention to terminate this Lease is given to Tenant.
 
(c) All Sums Collectible as Rent. All sums due and owing to Landlord by Tenant
under this Lease shall be collectible by Landlord as rent.
 
(d) No Surrender. No act or omission by Landlord or its agents during the Term
shall be an acceptance of a surrender of the Premises, and no agreement to
accept a surrender of the Premises shall be valid unless made in writing and
signed by a duly authorized representative of Landlord. Landlord shall be
entitled to a restraining order or injunction to prevent Tenant from defaulting
under any of its obligations other than the payment of rent or other sums due
hereunder.
 
(e) Effect of Termination. Neither the termination of this Lease nor the
exercise of any remedy under this Lease or otherwise available at law or in
equity shall affect Landlord’s right of indemnification set forth in this Lease
or otherwise available at law or in equity for any act or omission of Tenant,
and all rights to indemnification and other obligations of Tenant intended to be
performed after termination of this Lease shall survive termination of this
Lease.



--------------------------------------------------------------------------------

 
25. Tenant’s Remedies/Limitation of Liability. Landlord shall not be in default
hereunder unless Landlord fails to perform any of its obligations hereunder
within thirty (30) days after written notice from Tenant specifying such failure
(unless such performance will, due to the nature of the obligation, require a
period of time in excess of thirty (30) days, then after such period of time as
is reasonably necessary). All obligations of Landlord hereunder shall be
construed as covenants, not conditions; and Tenant may not terminate this Lease
for breach of Landlord’s obligations hereunder. All obligations of Landlord
under this Lease will be binding upon Landlord only during the period of its
ownership of the Premises and not thereafter. The term “Landlord” in this Lease
shall mean only the owner, for the time being of the Premises, and in the event
of the transfer by such owner of its interest in the Premises, such owner shall
thereupon be released and discharged from all obligations of Landlord thereafter
accruing, but such obligations shall be binding during the Lease Term upon each
new owner for the duration of such owner’s ownership. Any liability of Landlord
under this Lease or arising out of the relationship between Landlord and Tenant
shall be limited solely to Landlord’s interest in the Building, and in no event
shall any personal liability be asserted against Landlord in connection with
this Lease nor shall any recourse be had to any other property or assets of
Landlord.
 
26. Waiver of Jury Trial. TENANT AND LANDLORD WAIVE ANY RIGHT TO TRIAL BY JURY
OR TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT, OR OTHERWISE, BETWEEN LANDLORD AND TENANT ARISING OUT OF THIS
LEASE OR ANY OTHER INSTRUMENT, DOCUMENT, OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED HERETO.
 
27. Subordination.
 
(a) This Lease and Tenant’s interest and rights hereunder are and shall be
subject and subordinate at all times to the lien of any first mortgage, now
existing or hereafter created on or against the Project or the Premises, and all
amendments, restatements, renewals, modifications, consolidations, refinancing,
assignments and extensions thereof, without the necessity of any further
instrument or act on the part of Tenant. Tenant agrees, at the election of the
holder of any such mortgage, to attorn to any such holder. The provisions of
this Paragraph 27 shall be self-operative and no further instrument shall be
required to effect such subordination or attornment; however, Tenant agrees to
execute, acknowledge and deliver such instruments, confirming such subordination
and such instruments of attornment as shall be requested by any such holder
within ten (10) days of such request; provided, however, that Tenant’s
obligation to execute, acknowledge and deliver such instruments shall be
contingent on such instruments containing customary subordination and non-
disturbance language. Tenant’s obligation to furnish each such instrument
requested hereunder in the time period provided is a material inducement for
Landlord’s execution of this Lease and any failure of Tenant to timely deliver
each instrument shall be deemed an Event of Default.
 
(b) Notwithstanding the foregoing, any such holder may at any time subordinate
its mortgage to this Lease, without Tenant’s consent, by notice in writing to
Tenant, and thereupon this Lease shall be deemed prior to such mortgage without
regard to their respective dates of execution, delivery or recording and in that
event such holder shall have the same rights with respect to this Lease as
though this Lease had been executed prior to the execution, delivery and
recording of such mortgage and had been assigned to such holder. The term
“mortgage” whenever used in this Lease shall be deemed to include deeds of
trust, security assignments and any other encumbrances, and any reference to the
“holder” of a mortgage shall be deemed to include the beneficiary under a deed
of trust.
 
(c) Tenant shall not seek to enforce any remedy it may have for any default on
the part of Landlord without first giving written notice by certified mail,
return receipt requested, specifying the default in reasonable detail to any
mortgage holder whose address has been given to Tenant, and affording such
mortgage holder a reasonable opportunity to perform Landlord’s obligations
hereunder. Notwithstanding any such attornment or subordination of a mortgage to
this Lease, the holder of any mortgage shall not be liable for any acts of any
previous landlord, shall not be obligated to install any tenant improvements,
and shall not be bound by any amendment to which it did not consent in writing
nor any payment of rent made more than one month in advance.
 
28. Mechanic’s Liens. Tenant has no express or implied authority to create or
place any lien or encumbrance of any kind upon, or in any manner to bind the
interest of Landlord or Tenant in, the Premises or to charge the rentals payable
hereunder for any claim in favor of any person dealing with Tenant, including
those who may furnish materials or perform labor for any construction or
repairs. Tenant covenants and agrees that it will pay or cause to be paid all
sums legally due and payable by it on account of any labor performed or
materials furnished in connection with any work performed on the Premises and
that it will save and hold Landlord harmless from all loss, cost or expense
based on or arising out of asserted claims or liens against the leasehold estate
or against the interest of Landlord in the Premises or under this Lease. Tenant
shall give Landlord immediate written notice of the placing of any lien or
encumbrance against the Premises and cause such lien or encumbrance to be
discharged within thirty (30) days of the filing or recording thereof; provided,
however, Tenant may contest such liens or encumbrances as long as such contest
prevents foreclosure of the lien



--------------------------------------------------------------------------------

or encumbrance and Tenant causes such lien or encumbrance to be bonded or
insured over in a manner satisfactory to Landlord within such thirty (30) day
period.
 
29. Estoppel Certificates. Tenant agrees, from time to time, within ten (10)
days after request of Landlord, to execute and deliver to Landlord, or
Landlord’s designee, any estoppel certificate requested by Landlord, stating
that this Lease is in full force and effect, the date to which rent has been
paid, that Landlord is not in default hereunder (or specifying in detail the
nature of Landlord’s default), the termination date of this Lease and such other
matters pertaining to this Lease as may be requested by Landlord. Tenant’s
obligation to furnish each estoppel certificate in a timely fashion is a
material inducement for Landlord’s execution of this Lease and any failure of
Tenant to timely deliver each estoppel certificate shall be deemed an Event of
Default. No cure or grace period provided in this Lease shall apply to Tenant’s
obligation to timely deliver an estoppel certificate.
 
30. Environmental Requirements.
 
(a) Except for Hazardous Material contained in products used by Tenant in de
minimis quantities for ordinary cleaning and office purposes, Tenant shall not
permit or cause any party to bring any Hazardous Material upon the Premises or
transport, store, use, generate, manufacture, dispose, or release any Hazardous
Material on or from the Premises without Landlord’s prior written consent.
Tenant, at its sole cost and expense, shall operate its business in the Premises
in strict compliance with all Environmental Requirements and all requirements of
this Lease. Tenant shall complete and certify to disclosure statements as
requested by Landlord from time to time relating to Tenant’s transportation,
storage, use, generation, manufacture, or release of Hazardous Materials on the
Premises, and Tenant shall promptly deliver to Landlord a copy of any notice of
violation relating to the Premises or Project of any Environmental Requirement.
Landlord hereby represents to Tenant that, to Landlord’s actual knowledge,
without any independent inquiry or investigation, Landlord has not received any
written notice from any governmental authority that the Premises, the Building
or the Project are currently in violation of any Environmental Requirements.
 
(b) The term “Environmental Requirements” means all applicable present and
future statutes, regulations, ordinances, rules, codes, judgments, permits,
authorizations, orders, policies or other similar requirements of any
governmental authority, agency or court regulating or relating to health,
safety, or environmental conditions on, under, or about the Premises or the
environment, including without limitation, the following: the Comprehensive
Environmental Response, Compensation and Liability Act; the Resource
Conservation and Recovery Act; the Clean Air Act; the Clean Water Act; the Toxic
Substances Control Act and all state and local counterparts thereto, and any
common or civil law obligations including, without limitation, nuisance or
trespass, and any other requirements of Paragraphs 4 and 31 of this Lease. The
term “Hazardous Materials” means and includes any substance, material, waste,
pollutant, or contaminant that is or could be regulated under any Environmental
Requirement or that may adversely affect human health or the environment,
including, without limitation, any solid or hazardous waste, hazardous
substance, asbestos, petroleum (including crude oil or any fraction thereof,
natural gas, synthetic gas, polychlorinated biphenyls (PCBs), and radioactive
material). For purposes of Environmental Requirements, to the extent authorized
by law, Tenant is and shall be deemed to be the responsible party, including
without limitation, the “owner” and “operator” of Tenant’s “facility” and the
“owner” of all Hazardous Materials brought on the Premises by Tenant, its
agents, employees, contractors or invitees, and the wastes, by-products, or
residues generated, resulting, or produced therefrom.
 
(c) Tenant, at its sole cost and expense, shall remove all Hazardous Materials
stored, disposed of or otherwise released by Tenant, its assignees, subtenants,
agents, employees, contractors or invitees onto or from the Premises, in a
manner and to a level satisfactory to Landlord in its sole discretion, but in no
event to a level and in a manner less than that which complies with all
Environmental Requirements and does not limit any future uses of the Premises or
require the recording of any deed restriction or notice regarding the Premises.
Tenant shall perform such work at any time during the period of the Lease upon
written request by Landlord or, in the absence of a specific request by
Landlord, before Tenant’s right to possession of the Premises terminates or
expires. If Tenant fails to perform such work within the time period specified
by Landlord or before Tenant’s right to possession terminates or expires
(whichever is earlier), Landlord may at its discretion, and without waiving any
other remedy available under this Lease or at law or equity (including without
limitation an action to compel Tenant to perform such work), perform such work
at Tenant’s cost. Tenant shall pay all costs incurred by Landlord in performing
such work within ten (10) days after Landlord’s request therefor. Such work
performed by Landlord is on behalf of Tenant and Tenant remains the owner,
generator, operator, transporter, and/or arranger of the Hazardous Materials for
purposes of Environmental Requirements. Tenant agrees not to enter into any
agreement with any person, including without limitation any governmental
authority, regarding the removal of Hazardous Materials that have been disposed
of or otherwise released onto or from the Premises without the written approval
of the Landlord.
 
(d) Tenant shall indemnify, defend, and hold Landlord harmless from and against
any and all losses (including, without limitation, diminution in value of the
Premises or the Project and loss of rental income from the Project), claims,
demands, actions, suits, damages (including, without limitation, punitive
damages), expenses (including, without limitation, remediation, removal, repair,
corrective action, or cleanup



--------------------------------------------------------------------------------

expenses), and costs (including, without limitation, actual attorneys’ fees,
consultant fees or expert fees and including, without limitation, removal or
management of any asbestos brought into the Premises or disturbed in breach of
the requirements of this Paragraph 30 (provided, however, that Tenant shall be
provided with a copy of the Carroll Business Center Asbestos Operations and
Maintenance Program which identifies areas of asbestos in the Premises),
regardless of whether such removal or management is required by law) which are
brought or recoverable against, or suffered or incurred by Landlord as a result
of any release of Hazardous Materials or any breach of the requirements under
this Paragraph 30 by Tenant, its agents, employees, contractors, subtenants,
assignees or invitees, regardless of whether Tenant had knowledge of such
noncompliance. The obligations of Tenant under this Paragraph 30 shall survive
any termination of this Lease for an occurrence during the Lease.
 
(e) Landlord shall have access to, and a right to perform inspections and tests
of, the Premises to determine Tenant’s compliance with Environmental
Requirements, its obligations under this Paragraph 30, or the environmental
condition of the Premises. Access shall be granted to Landlord upon Landlord’s
prior written notice to Tenant and at such times so as to minimize, so far as
may be reasonable under the circumstances, any disturbance to Tenant’s
operations. Such inspections and tests shall be conducted at Landlord’s expense,
unless such inspections or tests reveal that Tenant has not complied with any
Environmental Requirement, in which case Tenant shall reimburse Landlord for the
reasonable cost of such inspection and tests. Landlord’s receipt of or
satisfaction with any environmental assessment in no way waives any rights that
Landlord holds against Tenant. Tenant shall promptly notify Landlord of any
communication or report that Tenant makes to any governmental authority
regarding any possible violation of Environmental Requirements or release or
threat of release of any Hazardous Materials onto or from the Premises. Tenant
shall, within five (5) days of receipt thereof, provide Landlord with a copy of
any documents or correspondence received from any governmental agency or other
party relating to a possible violation of Environmental Requirements or claim or
liability associated with the release or threat of release of any Hazardous
Materials onto or from the Premises.
 
(f) In addition to all other rights and remedies available to Landlord under
this Lease or otherwise, Landlord may, in the event of a breach of the
requirements of this Paragraph 30 that is not cured within thirty (30) days
following notice of such breach by Landlord, require Tenant to provide financial
assurance (such as insurance, escrow of funds or third party guarantee) in an
amount and form satisfactory to Landlord. The requirements of this Paragraph 30
are in addition to and not in lieu of any other provision in the Lease.
 
(g) Landlord agrees not to bring any Hazardous Material upon the Premises or
transport, store, use, generate or manufacture or release any Hazardous Material
in or about the Premises without Tenant’s prior written consent. Landlord shall
indemnify, defend and hold Tenant harmless from and against any and all direct
losses, claims, demands, actions, suits, damages, expenses, and costs which are
brought or recoverable against, or suffered or incurred by Tenant as a result of
any release of Hazardous Materials on or about the Premises to the extent caused
by Landlord, its agents or employees, and for which Landlord is obligated to
remediate in accordance with any Environmental Requirements.
 
31. Rules and Regulations. Tenant shall, at all times during the Lease Term and
any extension thereof, comply with all reasonable rules and regulations at any
time or from time to time established by Landlord covering use of the Premises
and the Project. The current rules and regulations are attached hereto. In the
event of any conflict between said rules and regulations and other provisions of
this Lease, the other terms and provisions of this Lease shall control. Landlord
shall not have any liability or obligation for the breach of any rules or
regulations by other tenants in the Project.
 
32. Security Service. Tenant acknowledges and agrees that, while Landlord may
(but shall not be obligated to) patrol the Project, Landlord is not providing
any security services with respect to the Premises and that Landlord shall not
be liable to Tenant for, and Tenant waives any claim against Landlord with
respect to, any loss by theft or any other damage suffered or incurred by Tenant
in connection with any unauthorized entry into the Premises or any other breach
of security with respect to the Premises.
 
33. Force Majeure. Landlord or Tenant shall not be held responsible for delays
in the performance of its obligations hereunder when caused by strikes,
lockouts, labor disputes, acts of God, inability to obtain labor or materials or
reasonable substitutes therefor, governmental restrictions, governmental
regulations, governmental controls, delay in issuance of permits, enemy or
hostile governmental action, civil commotion, fire or other casualty, and other
causes beyond the reasonable control of Landlord or Tenant (“Force Majeure”);
provided, however, that in no event shall the foregoing apply to the financial
obligations of either Landlord or Tenant to the other under this Lease,
including Tenant’s obligation to pay rent or any amount payable to Landlord
hereunder.
 
34. Entire Agreement. This Lease constitutes the complete and entire agreement
of Landlord and Tenant with respect to the subject matter hereof. No
representations, inducements, promises or agreements, oral or written, have been
made by Landlord or Tenant, or anyone acting on behalf of Landlord or Tenant,
which are not contained herein, and any prior agreements, promises,
negotiations, or representations are superseded by this Lease. This Lease may
not be amended except by an instrument in writing signed by both



--------------------------------------------------------------------------------

parties hereto.
 
35. Severability. If any clause or provision of this Lease is illegal, invalid
or unenforceable under present or future laws, then and in that event, it is the
intention of the parties hereto that the remainder of this Lease shall not be
affected thereby. It is also the intention of the parties to this Lease that in
lieu of each clause or provision of this Lease that is illegal, invalid or
unenforceable, there be added, as a part of this Lease, a clause or provision as
similar in terms to such illegal, invalid or unenforceable clause or provision
as may be possible and be legal, valid and enforceable.
 
36. Brokers. Tenant represents and warrants that it has dealt with no broker,
agent or other person in connection with this transaction and that no broker,
agent or other person brought about this transaction, other than the broker, if
any, set forth on the first page of this Lease, and Tenant agrees to indemnify
and hold Landlord harmless from and against any claims by any other broker,
agent or other person claiming a commission or other form of compensation by
virtue of having dealt with Tenant with regard to this leasing transaction.
 
37. Miscellaneous.
 
(a) Any payments or charges due from Tenant to Landlord hereunder shall be
considered rent for all purposes of this Lease.
 
(b) If and when included within the term “Tenant,” as used in this instrument,
there is more than one person, firm or corporation, each shall be jointly and
severally liable for the obligations of Tenant.
 
(c) All notices required or permitted to be given under this Lease shall be in
writing and shall be sent by registered or certified mail, return receipt
requested, or by a reputable national overnight courier service, postage
prepaid, or by hand delivery and, if to Tenant, addressed to Tenant at the
address for Tenant noted on the first page of this Lease, and if to Landlord,
addressed to Landlord at c/o Crow Holdings Industrial Trust, 2100 McKinney
Avenue, Suite 700, Dallas, Texas 75201, Attention: James C. Hendricks, with a
copy to Trammell Crow Company, 3570 Cammo del Rio North, Suite 100, San Diego,
California 92108-1747, Attention: Property Manager. Either party may by notice
given aforesaid change its address for all subsequent notices. Except where
otherwise expressly provided to the contrary, notice shall be deemed given upon
delivery.
 
(d) Except as otherwise expressly provided in this Lease or as otherwise
required by law, Landlord retains the absolute right to withhold any consent or
approval.
 
(e) At Landlord’s request from time to time Tenant shall furnish Landlord with
true and complete copies of its most recent annual and quarterly financial
statements prepared by Tenant or Tenant’s accountants and any other financial
information or summaries that Tenant typically provides to its lenders or
shareholders. Such annual statements shall be audited by an independent
certified public accountant at Tenant’s sole cost and expense. Landlord shall
hold such financial statements and information in confidence, and shall not
disclose the same except: (i) to Landlord’s lenders or potential lenders, (ii)
to potential purchasers of all or a portion of the Project, (iii) otherwise as
reasonably necessary for the operation of the Project or administration of
Landlord’s business or (iv) if disclosure is required by any judicial or
administrative order or ruling.
 
(f) Neither this Lease nor a memorandum of lease shall be filed by or on behalf
of Tenant in any public record. Landlord may prepare and file, and upon request
by Landlord, Tenant will execute a memorandum of lease.
 
(g) Each party acknowledges that it has had the opportunity to consult counsel
with respect to this Lease, and therefore, the normal rule of construction to
the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Lease or any exhibits or
amendments hereto.
 
(h) The submission by Landlord to Tenant of this Lease shall have no binding
force or effect, shall not constitute an option for the leasing of the Premises,
nor confer any right or impose any obligations upon either party until execution
of this Lease by both parties.
 
(i) Words of any gender used in this Lease shall be held and construed to
include any other gender, and words in the singular number shall be held to
include the plural, unless the context otherwise requires. The captions inserted
in this Lease are for convenience only and in no way define, limit or otherwise
describe the scope or intent of this Lease, or any provision hereof, or in any
way affect the interpretation of this Lease.
 
(j) Any amount not paid by Tenant within five (5) days after its due date in
accordance with the terms of this Lease shall bear interest from such due date
until paid in full at the lesser of the highest rate permitted by applicable law
or fifteen percent (15%) per year. It is expressly the intent of Landlord and
Tenant



--------------------------------------------------------------------------------

at all times to comply with applicable law governing the maximum rate or amount
of any interest payable on or in connection with this Lease. If applicable law
is ever judicially interpreted so as to render usurious any interest called for
under this Lease, or contracted for, charged, taken, reserved, or received with
respect to this Lease, then it is Landlord’s and Tenant’s express intent that
all excess amounts theretofore collected by Landlord be credited on the
applicable obligation (or, if the obligation has been or would thereby be paid
in full, refunded to Tenant), and the provisions of this Lease immediately shall
be deemed reformed and the amounts thereafter collectible hereunder reduced,
without the necessity of the execution of any new document, so as to comply with
the applicable law, but so as to permit the recovery of the fullest amount
otherwise called for hereunder.
 
(k) Construction and interpretation of this Lease shall be governed by the laws
of the state in which the Project is located, excluding any principles of
conflicts of laws.
 
(l) Time is of the essence as to the performance of Tenant’s obligations under
this Lease.
 
(m) All exhibits and addenda attached hereto are hereby incorporated into this
Lease and made a part hereof. In the event of any conflict between such exhibits
or addenda (other than the rules and regulations) and the terms of this Lease,
such exhibits or addenda shall control. In the event of a conflict between the
rules and regulations attached hereto and the terms of this Lease, the terms of
this Lease shall control.
 
(n) If either party should prevail in any litigation instituted by or against
the other related to this Lease, the prevailing party, as determined by the
court, shall receive from the non-prevailing party all costs and reasonable
attorneys’ fees (payable at standard hourly rates) incurred in such litigation,
including costs on appeal, as determined by the court.
 
38. Intentionally Omitted.
 
39. Limitation of Liability of Landlord’s Partners, and Others. Tenant agrees
that any obligation or liability whatsoever of Landlord which may arise at any
time under this Lease, or any obligation or liability which may be incurred by
Landlord pursuant to any other instrument, transaction, or undertaking
contemplated hereby, shall not be personally binding upon, nor shall resort for
the enforcement thereof be had to the property of the constituent partners of
Landlord or any of their respective directors, officers, representatives,
employees or agents, regardless of whether such obligation or liability is in
the nature of contract, tort, or otherwise.
 
40. Intentionally Omitted.
 
41. Landlord’s Contingency. Landlord’s obligations under this Lease re expressly
subject to and conditioned upon the surrender of the Premises by the existing
tenant to Landlord on terms acceptable to Landlord in its sole and absolute
discretion; provided, however, that failure by Landlord to release this
contingency by the Commencement Date shall result in the Commencement Date being
extended day for day until such contingency is satisfied.
 
42. Option to Extend Term. Landlord grants to Tenant one (1) option to extend
the Term of this Lease for a sixty (60) month period (the “Option”) commencing
upon the expiration of the initial Term (or upon the expiration of the preceding
Option if any), upon each of the following conditions and terms:
 
(a) Tenant shall give to Landlord, and Landlord shall actually receive, on a
date which is at least six (6) months and not more than twelve (12) months prior
to the then scheduled expiration date of the Term, a written notice of Tenant’s
exercise of such Option (the “Option Notice”), time being of the essence. If the
Option Notice is not timely so given and received, such Option shall
automatically expire.
 
(b) Tenant shall have no right to exercise an Option, notwithstanding any
provision hereof to the contrary, (a) during the time commencing from the date
Landlord gives to Tenant a notice of default pursuant to Paragraph 18.10 of this
Lease and continuing until the noncompliance alleged in said notice of default
is cured, or (b) during the period of time commencing on the day after a
monetary obligation to Landlord is due from Tenant and unpaid (without any
necessity for notice thereof to Tenant) and continuing until the obligation is
paid, or (c) if Landlord has given to Tenant three or more notices of default
under Paragraph 23(ix) of this Lease, whether or not the defaults are cured, or
Tenant has been late on three or more occasions in the payment of a monetary
obligation to Landlord (without any necessity for notice thereof to Tenant),
during the 12 month period of time immediately prior to the time that Tenant
attempts to exercise the Option, or (d) if Tenant has committed any non-curable
breach, or is otherwise in default of any of the terms, covenants or conditions
of this Lease.
 
(c) The period of time within which the Option may be exercised shall not be
extended or enlarged by reason of Tenant’s inability to exercise an Option
because of the provisions of Paragraph 42(b) above.



--------------------------------------------------------------------------------

 
(d) All Option rights of Tenant under this Paragraph 42 shall terminate and be
of no further force or effect, notwithstanding Tenant’s due and timely exercise
of the Option, if, after such exercise and during the initial Term of this Lease
(as and if previously extended), (a) Tenant fails to pay to Landlord a monetary
obligation of Tenant for a period of ten (10) days after such obligation becomes
due (without any necessity of Landlord to give notice thereof to Tenant), or (b)
Tenant fails to commence to cure a default specified in Paragraph 23(ix) of this
Lease within ten (10) days after the date that Landlord gives notice to Tenant
of such default and/or Tenant fails thereafter to diligently prosecute said cure
to completion within thirty (30) days after the date of such notice, or (c)
Landlord gives to Tenant one (1) or more notices of default under Paragraph
23(ix) of this Lease, or Tenant is late on one (1) or more occasions in the
payment of a monetary obligation to Landlord (without any necessity of notice
thereof to Tenant), whether or not the defaults are cured, or (d) Tenant has
committed any incurable breach, or is otherwise in default of any of the terms,
covenants and conditions of this Lease.
 
(e) The Option granted to Tenant in this Lease is personal to the original
Tenant and may be exercised only by the original Tenant while occupying the
Premises who does so without the intent of thereafter assigning this Lease or
subletting the Premises or any portion thereof, and may not be exercised or be
assigned, voluntarily or involuntarily, by or to any person or entity other than
Tenant. The Option herein granted to Tenant is not assignable separate and apart
from this Lease, nor may the Option be separated from this Lease in any manner,
either by reservation or otherwise.
 
(f) All of the terms and conditions of this Lease except where specifically
modified by this Paragraph A shall apply during the extended Term.
 
(g) The monthly Base Rent payable during any extended Term (each of which such
extended Terms is herein referred to as an “Option Period”) shall be equal to
the then current fair market value for the highest and best use of the Premises
determined as of the beginning of such Option Period, as follows:
 
(1) Promptly following receipt by Landlord of Tenant’s Option Notice, Landlord
and Tenant shall attempt to reach agreement on the Base Rent for the Option
Period, which Base Rent shall be set at the then current fair market monthly
rental value for the highest and best use of the Premises. If Landlord and
Tenant are able to agree on the Base Rent for the Option Period, Landlord and
Tenant shall immediately execute an amendment to this Lease stating the Base
Rent for such Option Period.
 
(2) If the parties are unable to agree on the Base Rent for the Option Period
within forty-five (45) days following Landlord’s receipt of the Option Notice,
then each party, at its cost and by giving notice to the other party, shall have
ten (10) days within which to appoint an MAI full-time commercial appraiser
experienced in the area in which the Premises are located, to appraise and set
the Base Rent for such Option Period at the then current fair market monthly
rental value of the Premises for a term equal to the Option Period. If a party
does not appoint an appraiser within such ten (10) day period, the single
appraiser appointed shall be the sole appraiser and shall set the Base Rent for
such Option Period. If two appraisers are appointed by the parties as stated in
this paragraph, they shall meet promptly and attempt to set the Base Rent for
such Option Period. If they are unable to agree within forty five (45) days
after the second appraiser has been appointed, they shall attempt to select a
third appraiser meeting the qualifications stated in this paragraph within ten
(10) days after the last day the two appraisers are given to set the Base Rent
for such Option Period. If they are unable to agree on the third appraiser,
either of the parties to this Lease, by giving ten (10) days notice to the other
party, may apply to the presiding judge of the Superior Court of the County in
which the Premises are located, for the selection of a third appraiser who meets
the qualifications stated in this paragraph. Each of the parties shall bear the
cost of its own appraiser and one-half (1/2) of the cost of appointing the third
appraiser and of paying the third appraiser’s fee. The third appraiser, however
selected, shall be a person who has not previously acted in any capacity for
either party.
 
(3) Within twenty (20) days after the selection of the third appraiser, a
majority of the appraisers shall set the Base Rent for the Option Period. If a
majority of the appraisers are unable to agree upon the Base Rent within the
stipulated period of time, the two closest appraisals shall be added together
and their total divided by two, and the resulting quotient shall be the Base
Rent for the Premises during such Option Period. In no event, however, shall the
Base Rent for such Option Period be less than the Base Rent payable during the
immediately preceding period.
 
(h) If Tenant has been granted more than one Option to extend the Term of this
Lease, a later Option may not be exercised until the prior Option has been so
exercised.



--------------------------------------------------------------------------------

 
(i) If the Base Rent for the Option Period has not been determined by the
commencement date of the Option Period, then until such Base Rent is determined,
Tenant shall pay Base Rent to Landlord at the rate in effect immediately
preceding the Option Period, and if the actual Base Rent for the Option Period
is determined to be higher, then within ten (10) days after the determination of
such higher Base Rent, Tenant shall pay to Landlord the difference for each
month of the Option Period for which Base Rent has already become due.
 
IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first above written.
 
TENANT:
 
GARDEN FRESH RESTAURANT CORP.,
a Delaware corporation
By:
 
/s/    MICHAEL P. MACK        

--------------------------------------------------------------------------------

Name:
 
Michael P. Mack
Title:
 
President and Chief Executive Officer
By:
 
/s/    DAVID W. QUALLS        

--------------------------------------------------------------------------------

Name:
 
David W. Qualls
Title:
 
Chief Financial Officer and Secretary

 
 
LANDLORD:
 
W/C JOINT VENTURE,
a California general partnership
By:
 
Carroll Business Center, LLC,
a Delaware limited liability company
Its: Managing General Partner
   
By:
 
CROW FAMILY HOLDINGS
INDUSTRIAL LIMITED PARTNERSHIP,
a Delaware limited partnership
       
By:
 
CFH Industrial Trust, Inc.,
a Maryland corporation
Its sole general partner
           
By: /s/  Stacey Magee                              
           
Name: Stacey Magee                              
           
Title: Vice-President                               



--------------------------------------------------------------------------------

 
Rules and Regulations
 
In the event of a conflict between the following Rules and Regulations and the
terms of the Lease to which this Addendum is attached, the terms of the Lease
shall control.
 
1. The sidewalk, entries, and driveways of the Project shall not be obstructed
by Tenant, or its agents, or used by them for any purpose other than ingress and
egress to and from the Premises.
 
2. Tenant shall not place any objects, including antennas, outdoor furniture,
etc., in the parking areas, landscaped areas or other areas outside of its
Premises, or on the roof of the Project.
 
3. Except for seeing-eye dogs, no animals shall be allowed in the offices,
halls, or corridors in the Project.
 
4. Tenant shall not disturb the occupants of the Project or adjoining buildings
by the use of any radio or musical instrument or by the making of loud or
improper noises.
 
5. If Tenant desires telegraphic, telephonic or other electric connections in
the Premises, Landlord or its agent will direct the electrician as to where and
how the wires may be introduced; and, without such direction, no boring or
cutting of wires will be permitted. Any such installation or connection shall be
made at Tenant’s expense.
 
6. Tenant shall not install or operate any steam or gas engine or boiler, or
other mechanical apparatus in the Premises, except as specifically approved in
the Lease. The use of oil, gas or inflammable liquids for heating, lighting or
any other purpose is expressly prohibited. Explosives or other articles deemed
extra hazardous shall not be brought into the Project.
 
7. Parking any type of recreational vehicles is specifically prohibited on or
about the Project. Except for the overnight parking of operative vehicles or as
expressly permitted in the Lease, no vehicle of any type shall be stored in the
parking areas at any time. In the event that a vehicle is disabled, it shall be
removed within 48 hours. There shall be no “For Sale” or other advertising signs
on or about any parked vehicle. All vehicles shall be parked in the designated
parking areas in conformity with all signs and other markings. All parking will
be open parking, and no reserved parking, numbering or lettering of individual
spaces will be permitted except as specified by Landlord.
 
8. Tenant shall maintain the Premises free from rodents, insects and other
pests.
 
9. Landlord reserves the right to exclude or expel from the Project any person
who, in the judgment of Landlord, is intoxicated or under the influence of
liquor or drugs or who shall in any manner do any act in violation of the Rules
and Regulations of the Project.
 
10. Tenant shall not cause any unnecessary labor by reason of Tenant’s
carelessness or indifference in the preservation of good order and cleanliness.
Landlord shall not be responsible to Tenant for any loss of property on the
Premises, however occurring, or for any damage done to the effects of Tenant by
the janitors or any other employee or person.
 
11. Tenant shall give Landlord prompt notice of any defects in the water, lawn
sprinkler, sewage, gas pipes, electrical lights and fixtures, heating apparatus,
or any other service equipment affecting the Premises.
 
12. Tenant shall not permit storage outside the Premises, including without
limitation, outside storage of trucks and other vehicles, or dumping of waste or
refuse or permit any harmful materials to be placed in any drainage system or
sanitary system in or about the Premises.
 
13. All moveable trash receptacles provided by the trash disposal firm for the
Premises must be kept in the trash enclosure areas, if any, provided for that
purpose.
 
14. No auction, public or private, will be permitted on the Premises or the
Project.
 
15. No awnings shall be placed over the windows in the Premises except with the
prior written consent of Landlord.
 
16. The Premises shall not be used for lodging, sleeping or cooking or for any
immoral or illegal purposes or for any purpose other than that specified in the
Lease. No gaming devices shall be operated in the Premises.



--------------------------------------------------------------------------------

 
17. Tenant shall ascertain from Landlord the maximum amount of electrical
current which can safely be used in the Premises, taking into account the
capacity of the electrical wiring in the Project and the Premises and the needs
of other tenants, and shall not use more than such safe capacity. Landlord’s
consent to the installation of electric equipment shall not relieve Tenant from
the obligation not to use more electricity than such safe capacity.
 
18. Tenant assumes full responsibility for protecting the Premises from theft,
robbery and pilferage.
 
19. Tenant shall not install or operate on the Premises any machinery or
mechanical devices of a nature not directly related to Tenant’s ordinary use of
the Premises and shall keep all such machinery free of vibration, noise and air
waves which may be transmitted beyond the Premises.
 
20. Tenant shall not introduce, disturb or release asbestos or PCBs onto or from
the Premises.
 
21. Tenant shall at all times conduct its operations in a good and workmanlike
manner, employing best management practices to minimize the threat of any
violation of Environmental Requirements.



--------------------------------------------------------------------------------

 
Exhibit A
 
Premises



--------------------------------------------------------------------------------

 
CARROLL BUSINESS CENTER
 
San Diego, California
 
A Development of [ILLEGIBLE] Crow Company
   
[ILLEGIBLE]

 
[PLAN]



--------------------------------------------------------------------------------

 
Exhibit A-l
 
Legal Description of Real Property





--------------------------------------------------------------------------------

 
01-147572
 
LEGAL DESCRIPTION
 
THE LAND REFERRED TO HEREIN IS SITUATED IN THE STATE OF CALIFORNIA, COUNTY OF
SAN DIEGO COUNTY AND IS DESCRIBED AS FOLLOWS:
 
PARCEL A :
 
PARCELS 1 THROUGH 5, INCLUSIVE, OF PARCEL MAP NO. 12403, IN THE CITY OF SAN
DIEGO, COUNTY OF SAN DIEGO, STATE OF CALIFORNIA, FILED IN THE OFFICE OF THE
COUNTY RECORDER OF SAN DIEGO COUNTY, OCTOBER 29, 1982 AS FILE NO. 82-333854 OF
OFFICIAL RECORDS.

--------------------------------------------------------------------------------

PARCEL B :
 
PARCELS 1 AND 2 OF PARCEL MAP NO. 9713, IN THE CITY OF SAN DIEGO, COUNTY OF SAN
DIEGO, STATE OF CALIFORNIA, FILED IN THE OFFICE OF THE COUNTY RECORDER OF SAN
DIEGO COUNTY, FEBRUARY 15, 1980, AS FILE NO. 80-54420 OF OFFICIAL RECORDS.
 
PARCEL C :
 
PARCEL 6 OF PARCEL MAP NO. 9713, IN THE CITY OF SAN DIEGO, COUNTY OF SAN DIEGO,
STATE OF CALIFORNIA, FILED IN THE OFFICE OF THE COUNTY RECORDER OF SAN DIEGO
COUNTY, FEBRUARY 15, 1980, AS FILE NO. 80-54420 OF OFFICIAL RECORDS.
 
PARCEL C1 :
 
A NON-EXCLUSIVE EASEMENT AND SERVITUDE FOR INGRESS, EGRESS AND REGRESS,
INCLUDING FULL AND FREE USE OF PASSAGE FOR VEHICULAR TRAFFIC TOGETHER WITH
ACCESS TO AND MAINTENANCE, REPAIR, REMOVAL AND REPLACEMENT OF THE GUTTER, IN,
ON, WITHIN, OVER AND ACROSS THAT PORTION OP PARCEL 7 OF PARCEL MAP NO. 9713, IN
THE CITY OF SAN DIEGO, COUNTY OF SAN DIEGO, STATE OF CALIFORNIA, FILED IN THE
OFFICE OF THE COUNTY RECORDER OF SAN DIEGO COUNTY, FEBRUARY 15, 1980, AS FILE
NO. 80-54420 OF OFFICIAL RECORDS AND AS MORE PARTICULARLY DESCRIBED IN DOCUMENT
ENTITLED “EASEMENT AGREEMENT AND DEED” RECORDED APRIL 29, 1993 AS FILE NO.
93-263142 OF OFFICIAL RECORDS.
 
EXHIBIT A



15-A